Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 9/10/2019.  Accordingly, claims 1- 15 are pending.  
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim is an independent claim written in dependent format.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor element configured for measuring…a corrector for correcting…and a signal output configured for outputting…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15—in particular independent claims 1, 14 & 15--are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claim(s) below are not clearly understood and hence render the claims indefinite:
As per claim 1 (and 14): the claim recites the limitation of “at least partially compensate for the drift effect”, it is unclear what constitutes “partially compensating”; how is it different from simply compensating for the drift effect. Appropriate correction is required. For purposes of examiner the limitation will be interpreted as any degree/level/amount of compensation for drift effect. 
As per claims 2-13 they all they depend from claims 1 & 14 and as such are therefore rejected for having the same deficiencies as presented above with respect to claims 1 & 14. Furthermore, at least dependent claims 2- 3 contain the same terminology of “partially compensating for the drift effect” within the body of said claims.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-12 & 14- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloetjes et al. (EP3002574B1).
Sloetjes discloses: 
1: A device for sensing a physical parameter, comprising:
a sensor element configured for measuring the physical parameter and for outputting a corresponding measured signal, wherein the measured signal is influenceable by a sensor drift of the sensor element (see Sloetjes at least Abstract & fig. 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value”);
a corrector for correcting the measured signal output by the sensor element so as to obtain a corrected signal, wherein the corrector is configured for evaluating the measured signal to determine a drift effect of the sensor drift on the measured signal and for correcting the measured signal so as to at least partially compensate for the drift effect (see Sloetjes at least Abstract & fig. 7 “adjusting the measured value to agree with the target value”); and
a signal output configured for outputting the corrected signal (see Sloetjes at least Abstract & fig. 2- 7 “providing the adjusted output as a corrected output of the sensor”).  
2: wherein the corrector comprises: a compensator configured for combining the measured signal with a correction factor so as to obtain the corrected signal; and a drift evaluator configured for evaluating the measured signal to determine the drift effect and for adapting the correction factor so as to at least partially compensate for the drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).  
3: wherein the corrector comprises: a correction factor updater configured for adapting a correction factor applied to the measured signal for obtaining the corrected signal so as to at least partially compensate for the drift effect; a measured signal evaluator configured for evaluating the measured signal with respect to a fast variation of the measured signal; a correction factor evaluator configured for evaluating the correction factor with respect to a slow variation of the correction factor; and wherein the corrector is configured to update the correction factor responsive to a INF 2018 P 51530 US-33-detected fast variation in the measured signal and/or responsive to a detected slow variation of the correction factor (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
4: wherein the corrector comprises a measured signal evaluator configured for evaluating the measured signal with respect to a fast variation in the measured signal, wherein the corrector is configured for associating a fast change of the measured signal having a magnitude being greater than a threshold value with a change of the physical parameter and for associating a fast change of the measured signal having a magnitude being smaller than a threshold value with the drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).  
5: wherein the corrector comprises a measured signal evaluator configured for separating a drift component from the measured signal, wherein the corrector is configured for adapting a reference value of the physical parameter used for determining a correction value and further used for correcting the measured signal based on adapted filter coefficients (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).
6: wherein the corrector is configured for using a variable correction factor for correcting the measured signal, wherein the corrector comprises a correction factor evaluator configured for evaluating the correction factor with respect to a slow variation of the correction factor, wherein the corrector is configured for associating a slow change of the correction factor having a magnitude being larger than a threshold value with the drift effect, and wherein the corrector is configured to update the correction factor responsive to the drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
7: wherein the corrector is configured for correcting the measured signal using a correction factor, wherein the corrector comprises a correction factor updater configured for updating the correction factor responsive to a determined change in the INF 2018 P 51530 US-34-physical parameter and for updating the correction factor responsive to a determined drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
8: wherein, for updating the correction factor responsive to the determined change in the physical parameter, the correction factor updater is configured for using an updated reference value of the physical parameter in a polynomial and a filter for filtering a result of the polynomial, wherein the correction factor updater is configured for adapting filter parameters of the filter using coefficients indicating the determined drift effect (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
9: wherein the corrector comprises a reference value updater configured for providing a reference value for determination of a correction value used for correcting the measured signal, wherein the reference value updater is configured for using a determined corrected value of the physical parameter contained in the corrected signal as reference value for a subsequent iteration of drift detection when no drift occurs and for updating the reference value in case a drift occurs (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
10: comprising a drift detector configured for detecting a presence of the drift effect and for controlling the device so as to compensate for the drift effect responsive to the drift effect and so as to skip compensating the drift effect in case no presence of the drift effect is detected (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
11: wherein the device comprises a signal input for receiving a control signal indicating to activate or deactivate compensation of the drift effect, wherein the device is configured for handling the drift effect in accordance with the control signal (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
12: wherein the sensor element comprises a barometric pressure sensor, and wherein the drift effect is caused by a temperature variation of the device (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
14: A method for sensing a physical parameter, the method comprising: correcting a measured signal so as to obtain a corrected signal, the measured signal being obtained by measuring the physical parameter using a sensor element and by providing the measured signal, wherein the measured signal is influenced by a sensor drift of the sensor element; evaluating the measured signal to determine a drift effect of the sensor drift on the measured signal; correcting the measured signal so as to at least partially compensate for the drift effect; and outputting the corrected signal (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).    
15: A non-transitory storage medium having stored thereon a computer program having a program code for performing, when running on a computer, the method according to claim 14 (see Sloetjes at least Abstract & fig. 2- 7 “sensor with target value, measured value and ascertaining a difference between the measured valued and target value and adjusting the measured value to agree with the target value”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sloetjes in view of Kim et al. (US 2016/0293019 A1).
As per claim 13, Sloetjes discloses the invention as detailed above.
However, Sloetjes does not appear to explicitly disclose wherein the device comprises a drone or unmanned aerial device.    
Nevertheless, Kim—who is in the same field of endeavor—discloses wherein the device comprises a drone or unmanned aerial device (see Kim at least fig. 1- 7 and ¶ 9-26 “satellite signal error analysis, and generating a correction information, measured in a state of a drone”).    
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Sloetjes’s error correction and compensation in a sensor with those of Kim’s in order to form a more accurate and safe system (i.e., by accurately performing necessary measurements and preventing accidents and/or collisions in all types of vehicles—e.g., UAVs, drone etc.).
Motivation for combining Sloetjes and Kim not only comes from knowledge well known in the art but also from Kim (see at least 7- 25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663